DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ROSALIE L. JENKINS,
                            Appellant,

                                    v.

              PENNYMAC CORP. and MICHAEL L. BELL,
                          Appellees.

                              No. 4D18-2067

                              [April 3, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE11-
11357.

  Rosalie L. Jenkins, West Park, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee PennyMac Corp.

PER CURIAM.

   Affirmed. See Hunnewell v. Palm Beach Cty., 817 So. 2d 847 (Fla.
2002); Heilman v. Fla. Dep’t of Revenue, 727 So. 2d 958 (Fla. 4th DCA
1998); but see Musa v. Wells Fargo Delaware Trust Co., 181 So. 3d 1275
(Fla. 1st DCA 2015).

WARNER, GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.